Name: 95/312/EC: Council Decision of 24 July 1995 on the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union
 Type: Decision
 Subject Matter: European construction;  tariff policy;  foodstuff;  Europe;  fisheries
 Date Published: 1995-08-08

 8.8.1995 EN Official Journal of the European Communities L 187/14 COUNCIL DECISION of 24 July 1995 on the conclusion of an Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union (95/312/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2) first sentence thereof, Having regard to the proposal from the Commission, Whereas the Commission has negotiated on behalf of the Community an Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway (1), signed in Brussels on 14 May 1973, to take account of the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union; Whereas this Additional Protocol should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Additional Protocol to the Agreement between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union is hereby approved on behalf of the Community. The text of the Additional Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Additional Protocol in order to bind the Community. Done at Brussels, 24 July 1995. For the Council The President P. SOLBES MIRA (1) OJ No L 171, 27. 6. 1973, p. 2. ADDITIONAL PROTOCOL TO THE AGREEMENT between the European Economic Community and the Kingdom of Norway consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union THE EUROPEAN COMMUNITY, of the one part, and THE KINGDOM OF NORWAY of the other part, HAVING REGARD to the Agreement between the European Economic Community and the Kingdom of Norway signed in Brussels on 14 May 1973, hereinafter called the Agreement, HAVING REGARD to the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union on 1 January 1995, CONSIDERING that in order to maintain trade flows between Norway on the one hand and the new Member States on the other hand, it is necessary to make adjustments to the arrangements to trade in fishery products between Norway and the Community, HAVE DECIDED to determine by common accord the adjustments to the Agreement consequent on the accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden to the European Union, AND TO CONCLUDE THIS PROTOCOL: Article 1 The text of the Agreement, the Annexes and Protocols, which form an integral part thereof, the Final Act and the declarations annexed thereto shall be drawn up in the Finnish and Swedish languages and those texts shall be authentic in the same way as the original texts. The Joint Committee shall approve the Finnish and Swedish texts. Article 2 The special provisions applicable to imports into the Community of certain fishery products originating in Norway are laid down in Annex I to this Protocol. Article 3 The provisions of Protocol 3 concerning the definition of the concept of originating products and methods of administrative cooperation shall be amended in accordance with Annex II to this Protocol. Article 4 The Annexes to this Protocol form an integral part thereof. This Protocol forms an integral part of the Agreement. Article 5 This Protocol shall be approved by the Contracting Parties in accordance with their own procedures. It shall enter into force on 1 July 1995, provided that the Contracting Parties have notified each other before that date that the procedures necessary to this end have been completed. After that date, the Protocol shall enter into force on the first day of the second month following such notification. Article 6 This Protocol is drawn up in duplicate, in the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish, Swedish and Norwegian languages, each of these texts being equally authentic. Hecho en Bruselas, el veinticinco de julio de mil novecientos noventa y cinco. UdfÃ ¦rdiget i Bruxelles, den femogtyvende juli nitten hundrede og femoghalvfems. Geschehen zu BrÃ ¼ssel am fÃ ¼nfundzwanzigsten Juli neunzehnhundertfÃ ¼nfundneunzig. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ ÃÃ ­Ã ½Ã Ã µ ÃÃ ¿Ã Ã »Ã ¯Ã ¿Ã Ã Ã ¯Ã »Ã ¹Ã ± Ã µÃ ½Ã ½Ã ¹Ã ±Ã ºÃ Ã Ã ¹Ã ± Ã µÃ ½Ã µÃ ½Ã ®Ã ½Ã Ã ± ÃÃ ­Ã ½Ã Ã µ. Done at Brussels, on the twenty-fifth day of July in the year one thousand nine hundred and ninety-five. Fait Ã Bruxelles, le vingt-cinq juillet mil neuf cent quatre-vingt-quinze. Fatto a Bruxelles, addÃ ¬ venticinque luglio millenovecentonovantacinque. Gedaan te Brussel, de vijfentwintigste juli negentienhonderd vijfennegentig. Feito em Bruxelas, em vinte e cinco de Julho de mil novecentos e noventa e cinco. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤viidentenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ heinÃ ¤kuuta vuonna tuhat yhdeksÃ ¤nsataayhdeksÃ ¤nkymmentÃ ¤viisi. Som skedde i Bryssel den tjugofemte juli nittonhundranittiofem. Utferdiget i Brussel den 25. juli 1995. Por la Comunidad Europea For Det EuropÃ ¦iske FÃ ¦llesskab FÃ ¼r die EuropÃ ¤ische Gemeinschaft Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã ± For the European Community Pour la CommunautÃ © europÃ ©enne Per la ComunitÃ europea Voor de Europese Gemeenschap Pela Comunidade Europeia Euroopan yhteisÃ ¶n puolesta PÃ ¥ Europeiska gemenskapens vÃ ¤gnar For Kongeriket Norge ANNEX I LIST OF PRODUCTS REFERRED TO IN ARTICLE 2 (Products originating in Norway for which the Community grants tariff quotas) CN code Description Quotas (in tonnes) 1 0302 11 00 Trout, fresh or chilled 500 0303 21 00 Trout, frozen 2 0302 12 00 Salmon, fresh or chilled 6 100 3 0303 10 00 Pacific salmon, frozen 580 ex 0303 22 00 Atlantic salmon, frozen 4 0304 10 13 Salmon fillets, fresh or chilled 610 0304 20 13 Salmon fillets, frozen 5 0302 19 00 Other salmonidae, fresh or chilled 670 0303 29 00 Other salmonidae, frozen 6 0302 69 45 Ling, fresh or chilled 370 7 0302 22 00 Plaice, fresh or chilled 250 0302 23 00 Sole, fresh or chilled 0302 29 10 0302 29 90 Flat fish, fresh or chilled 0303 39 10 0303 39 20 0303 39 30 0303 39 80 Flat fish, frozen 0302 69 65 Hake, fresh or chilled 0302 69 81 Monkfish, fresh or chilled 0302 69 86 0302 69 87 0302 69 91 0302 69 92 0302 69 93 0302 69 96 Saltwater fish, fresh or chilled 8 0304 90 35 0304 90 38 0304 90 39 Frozen meat of cod and of fish of the species Boreogadus saida 500 0304 90 41 Frozen coalfish meat 0304 90 45 Frozen haddock meat 0304 90 47 0304 90 49 Frozen hake meat 0304 90 59 Frozen meat of blue whiting 0304 90 61 0304 90 65 ex 0304 90 97 Frozen meat of saltwater fish, excluding mackerel 9 0302 40 90 Herrings, fresh or chilled, from 16 June to 14 February 800 0302 50 90 Herrings, frozen, from 16 June to 14 February 10 0302 64 90 Mackerel, fresh or chilled, from 16 June to 14 February 260 11 0303 74 19 Mackerel, frozen, from 16 June to 14 February 100 12 0302 69 31 0302 69 33 Redfish, fresh or chilled 130 0303 79 35 0303 79 37 Redfish, frozen 13 0304 10 19 Fillets of other freshwater fish, fresh or chilled 110 0304 10 19 Fillets of other freshwater fish, frozen 14 0304 10 33 0304 10 35 0304 10 38 Fillets of saltwater fish, fresh or chilled 180 15 0304 10 92 0304 10 93 0304 10 98 Meat of saltwater fish, fresh or chilled 130 16 0304 20 21 0304 20 29 Frozen fillets of cod and of fish of the species Boreogadus saida 9 000 0304 20 31 Frozen coalfish fillets 0304 20 33 Frozen haddock fillets 0304 20 57 0304 20 59 Frozen hake fillets 0304 20 71 Frozen plaice fillets 0304 20 85 0304 20 87 0304 20 91 0304 20 96 Frozen fillets of saltwater fish 0304 20 35 0304 20 37 Frozen redfish fillets 0304 20 83 Frozen monkfish fillets 17 ex 0305 20 00 Livers and roes, dried, salted or in brine, but not smoked 1 900 18 0305 41 00 Smoked salmon 450 19 0305 42 00 Smoked herring 140 0305 49 10 Smoked Greenland halibut 0305 49 20 Smoked Atlantic halibut 0305 49 30 Smoked mackerel 0305 49 40 Smoked trout 0305 49 50 Smoked eels 0305 49 90 Other smoked fish 20 0305 69 90 Other fish, salted but not dried or smoked and fish in brine 250 21 0305 61 00 Herrings, salted but not dried or smoked and herrings in brine 1 440 22 0306 13 10 Pandalidae shrimps, frozen 950 0306 19 30 Norway lobsters, frozen 23 ex 0306 23 10 Pandalidae shrimps, not frozen, boiled on board 800 24 ex 0306 23 10 Pandalidae shrimps, not frozen, for processing 900 0306 29 30 Norway lobsters, not frozen 25 1604 11 00 Prepared or preserved salmon, whole or in pieces 170 26 1604 12 91 1604 12 99 Prepared or preserved herrings, whole or in pieces 3 000 27 1604 13 90 Prepared or preserved sardinella, brisling or sprats, whole or in pieces 180 28 1604 15 11 1604 15 19 Prepared or preserved mackerel, whole or in pieces 130 29 1604 19 92 1604 19 93 1604 19 94 1604 19 95 1604 19 98 Prepared or preserved mackerel, whole or in pieces 5 500 1604 20 90 Prepared or preserved meat of other fish 30 1604 20 10 Prepared or preserved salmon meat 300 31 1605 20 10 1605 20 91 1605 20 99 Shrimps and prawns, prepared or preserved 5 500 peeled frozen 1 000 other 32 2301 20 00 Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates 28 000 33 1605 10 00 Crab, prepared or preserved 50 These tariff quotas apply from 1 January to 31 December each year, except for 1995 when they will apply from 1 July to 31 December 1995. For the amount indicated for each product group, Community imports originating in Norway can be released for free circulation at 0 % import duty. ANNEX II The following text shall be inserted in Appendix II of Protocol 3: HS heading No Description of product Working or processing carried out on non-originating materials that confers originating status (1) (2) (3) or (4) ex Chapter 3 Fish and crustaceans, molluscs and other aquatic invertebrates Manufacture in which all the materials of Chapter 3 used must be wholly obtained 1604 Prepared or preserved fish, caviare and caviare substitutes prepared from fish eggs Manufacture in which all the fish or fish eggs must be wholly obtained ex 1605 Crustaceans and molluscs, prepared or preserved Manufacture in which all the crustaceans or molluscs must be wholly obtained ex 2301 Whale meal; flours, meals and pellets of fish or of crustaceans, molluscs or other aquatic invertebrates Manufacture in which all the materials of Chapter 3 used must be wholly obtained